Wood, J., (after stating the facts.) There was evidence to justify the verdict. While the proximity of the mare to the railway track and the nature and appearance of the injury would not, alone, fuimish the basis for an inference that the injury was produced by the train, yet, when these are considered in connection with the blowing of the stock alarm, and the finding of the animal immediately thereafter at the place where the stock alarm was given, close to the right of way, injured as described,—also in connection with the fact that after the injury the mare was very much afraid of trains,—the most reasonable conclusion, we think, from' all the circumstances, is that the train produced the injury. Railway Co.v. Sageley, 56 Ark. 549. The sounding of the stock alarm twice tends to show that some animal was in danger, and this was the only animal found injui’ed there. While the plaintiff did not state that his mare was not afraid of trains before the inquiry, his language plainly implies that she was not. He says that after the injury she was very much afraid of trains, and he had to trade her off on that account. Taking all the evidence, there was was a prima facie ease of injury by the railway company, and, in the absence of proof to the contrary, it will be presumed that it was caused through the company’s negligence. Affirmed. Bunn, C. J., and Battle, J., dissenting.